Matter of Trayvil L. (2014 NY Slip Op 08643)





Matter of Trayvil L.


2014 NY Slip Op 08643


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2013-06215
 (Docket No. E-732-12)

[*1]In the Matter of Trayvil L. (Anonymous), appellant.


Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Francis F. Caputo and Christina Creek Laslo of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Queens County (Fran L. Lubow, J.), dated May 13, 2013. The order of disposition adjudicated Trayvil L. a juvenile delinquent upon a fact-finding determination that he had committed acts which, if committed by an adult, would have constituted the crimes of criminal sexual act in the first degree, sexual abuse in the first degree, and criminal sexual act in the third degree, and placed him on probation for a period of 18 months. The appeal brings up for review a fact-finding order of that court dated December 18, 2012.
ORDERED that the appeal from so much of the order of disposition as placed the appellant on probation for a period of 18 months is dismissed, without costs or disbursements, as the period of placement has expired; and it is further,
ORDERED that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of Kaseem R., 113 AD3d 779 [and cases cited therein]), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal sexual act in the first degree (Penal Law § 130.50[1]), sexual abuse in the first degree (Penal Law § 130.65[1]), and criminal sexual act in the third degree (Penal Law § 130.40[3]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Kaseem R., 113 AD3d at 779-780 [and cases cited therein]), we nevertheless afford great deference to the opportunity of the trier of fact to view the witnesses, hear the testimony, and observe demeanor (see Matter of Stanley F., 76 AD3d 1067, 1068-1069). Upon reviewing the record, we are satisfied that the Family Court's fact-finding determination was not against the weight of the evidence.
The appellant's remaining contention is without merit.
MASTRO, J.P., ROMAN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court